DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
The foreign priority document JP 2016-150773 filed on July 29, 2016 has been received and it is acknowledged.
The examiner would like to note that claim 6 is interpreted as reciting “wherein the electrolyte further comprises a quaternary ammonium cation unit”.
Claim 7 is interpreted as reciting “wherein the electrolyte further comprises a compound having a cation unit represented by Formula (2)” (see par.0069-0071 and Example 7 in par.0131 of the specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0113202).
With regard to claim 1, Sun et al. teach an ionic liquid used in an electrolyte composition (par.0103).
The ionic liquid may be a piperidinium-based ionic liquid of formula (5):

    PNG
    media_image1.png
    105
    102
    media_image1.png
    Greyscale
, wherein R17 and R18 independently represent hydrocarbon groups (par.0058-0059), or a pyrrolidinium-based liquid of formula (6):

    PNG
    media_image2.png
    95
    113
    media_image2.png
    Greyscale
, wherein R19 and R20 independently represent hydrocarbon groups (par.0060-0061).
Sun et al. further teach that a hydrogen atom residing on the ring carbon atoms may be substituted with substituent, and the examples of substituents include a hydroxyl group (-OH) (par.0059 and par.0061).
Sun et al. fail to specifically teach a compound having a cation unit of Formula (1) in claim 1.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound having a cation unit of Formula (1), because Sun et al. teach the compounds of formulas (5) and (6) wherein a hydrogen atom residing on the ring carbon atoms may be substituted with a hydroxyl group.
A compound of formula (5) or (6) wherein R17-R20 independently represent hydrocarbon groups and a hydrogen atom in the 1-position of the ring is substituted with a hydroxyl group (-OH) is equivalent to a compound having a cation of Formula (1), wherein R1-R4 are alkyl groups, and R3 and R4 form a ring.
Therefore, the electrolyte composition in claim 1 is obvious over the electrolyte composition of Sun et al.
With regard to claims 2 and 3, Sun et al. teach that the ionic liquid may be a piperidinium-based ionic liquid of formula (5), wherein R17 and R18 independently 1-C4 alkyl groups (par.0058-0059), or a pyrrolidinium-based liquid of formula (6), wherein R19 and R20 independently represent C1-C4 alkyl groups (par.0060-0061).
Sun et al. further teach that a hydrogen atom residing on the ring carbon atoms may be substituted with a hydroxyl group (-OH) (par.0059 and par.0061).
Sun et al. fail to specifically teach the compound having a cation unit of Formula (1) in claims 2 and 3.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound having a cation unit of Formula (1), because Sun et al. teach the compounds of formulas (5) and (6) wherein R17-R20 are C1-C4 alkyl groups and a hydrogen atom residing on the ring carbon atoms may be substituted with a hydroxyl group.
A compound of formula (5) wherein R17 and R18 independently represent C1-C4 alkyl groups and a hydrogen atom in the 1-position of the piperidinium ring is substituted with a hydroxyl group (-OH) is equivalent to a compound having a cation of Formula (1) in claim 2, wherein R1-R2 are C1-4 alkyl groups, and R3 and R4 form a ring.
A compound of formula (6) wherein R19 and R20 independently represent C1-C4 groups and a hydrogen atom in the 1-position of the pyrrolidinium ring is substituted with a hydroxyl group (-OH) is equivalent to a compound having a cation of Formula (1) in claim 2, wherein R1-R2 are C1-4 alkyl groups, and R3 and R4 form a ring.
A compound of formula (5) wherein R17 and R18 independently represent C1-C4 alkyl groups and a hydrogen atom in the 1-position of the piperidinium ring is substituted with a hydroxyl group (-OH) is equivalent to a compound having a cation of Formula (1A) in claim 3, wherein m=2 and R1-R2 are alkyl groups.
19 and R20 independently represent C1-C4 groups and a hydrogen atom in the 1-position of the pyrrolidinium ring is substituted with a hydroxyl group (-OH) is equivalent to a compound having a cation of Formula (1A) in claim 3, wherein m=1 and R1-R2 are C1-4 alkyl groups.
With regard to claims 4 and 5, Sun et al. teach that the ionic liquid may be 1-methyl-1ethylpiperidinium+ X- (par.0059). Sun et al. further teach that a hydrogen atom residing on the ring carbon atoms may be substituted with a hydroxyl group (-OH) (par.0059).
Sun et al. fail to specifically teach the compound having a cation unit of Formula (1) in claims 4 and 5.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound having a cation unit of Formula (1), because Sun et al. teach 1-methyl-1ethylpiperidinium+ X-  and a hydrogen atom residing on the ring carbon atoms may be substituted with a hydroxyl group.
1-methyl-1ethylpiperidinium+ X-  wherein a hydrogen atom in the 1-position of the pyrrolidinium ring is substituted with a hydroxyl group (-OH) is equivalent to a compound having a cation of Formula (1) wherein R1 is a methyl group and R2 is an ethyl group.
With regard to claim 8, Sun et al. teach that the electrolyte may comprise the ionic liquid in an amount of 0.1 wt% (par.0104).
With regard to claim 9, Sun et al. teach an electrolyte comprising a lithium salt, an ionic liquid, and a non-ionic solvent. The non-ionic solvent is an organic solvent (par.0104-0105).

With regard to claim 14, Sun et al. teach an ionic liquid is used in an electrolyte composition (par.0103). 
The ionic liquid may be a piperidinium-based ionic liquid of formula (5):

    PNG
    media_image1.png
    105
    102
    media_image1.png
    Greyscale
, wherein R17 and R18 independently represent hydrocarbon groups (par.0058-0059), or a pyrrolidinium-based liquid of formula (6):

    PNG
    media_image2.png
    95
    113
    media_image2.png
    Greyscale
, wherein R19 and R20 independently represent hydrocarbon groups (par.0060-0061).
Sun et al. further teach that a hydrogen atom residing on the ring carbon atoms may be substituted with a substituent, and the examples of substituents include a hydroxyl group (-OH) (par.0059 and par.0061).
Sun et al. fail to specifically teach a compound having a cation unit of Formula (1) in claim 14.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound having a cation unit of Formula (1), because Sun et al. teach the compounds of formulas (5) and (6) wherein a 
A compound of formula (5) or (6) wherein R17-R20 independently represent hydrocarbon groups and a hydrogen atom in the 1-position of the ring is substituted with a hydroxyl group (-OH) is equivalent to a compound having a cation of Formula (1), wherein R1-R4 are alkyl groups, and R3 and R4 form a ring.
An electrolyte composition comprising an ionic liquid above implies a step of adding or mixing the ionic liquid to an electrolyte solution.
With regard to claims 15-17, Sun et al. teach that the ionic liquid may be 1-methyl-1ethylpiperidinium+ X- (par.0059), and further teach that a hydrogen atom residing on the ring carbon atoms may be substituted with substituent, such as a hydroxyl group (-OH) (par.0059).
Sun et al. fail to specifically teach the compound having a cation unit of Formula (1) in claim 15.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a compound having a cation unit of Formula (1), because Sun et al. teach 1-methyl-1ethylpiperidinium+ X-  and a hydrogen atom residing on the ring carbon atoms may be substituted with a hydroxyl group.
1-methyl-1ethylpiperidinium+ X-  wherein a hydrogen atom in the 1-position of the piperidinium ring is substituted with a hydroxyl group (-OH) is equivalent to a compound having a cation of Formula (1) wherein R1 is a methyl group, R2 is an ethyl group, R3 and R4 together form a ring. 
These compounds comprises a cyclic quaternary ammonium unit, as required in claims 16 and 17 (see definition in par.0070-0071 of the specification).
.

Claims 1, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US 2013/0224606) in view of Sun et al. (US 2014/0113202).
With regard to claims 1 and 6, Koh et al. teach an electrolyte solution comprising ammonium salts as electrolyte salts (par.0018), wherein the ammonium salts may be N,N-dialkylpyrrolidinium salts of formula:

    PNG
    media_image3.png
    99
    124
    media_image3.png
    Greyscale
, wherein R13a and R14a are the same or different from each other and each represent a C1-C6 alkyl group, and X- is an anion (par.0037).
Koh et al. fail to teach the compound having a cation of Formula (1) in claim 1.
Sun et al. teach an ionic liquid Y+X-, wherein the cationic portion Y+ is an ammonium species (par.0035). The ionic liquid is used in an electrolyte composition (par.0103).
The ionic liquid may also be a pyrrolidinium-based liquid of formula (6):

    PNG
    media_image2.png
    95
    113
    media_image2.png
    Greyscale
, wherein R19 and R20 independently represent hydrocarbon groups (par.0060-0061).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a hydroxyl group (-OH) as substituent for a hydrogen of the N,N-dialkylpyrrolidinium ring of Koh et al., because this substituent is clearly taught by Sun et al. for pyrrolidinium rings.
A N,N-dialkylpyrrolidinium salt wherein a hydrogen in the 1-position of the ring is substituted with a hydroxyl (-OH) group is equivalent to a compound having a cation of Formula (1), wherein R1-R4 are alkyl groups, and R3 and R4 form a ring.
With regard to claim 7, Koh et al. teach N,N-dialkylpyrrolidinium salts (par.0037-0039), which are equivalent to compounds having a cation of Formula (2), wherein R1 and R2 are alkyl groups.
Koh et al. and Suh et al. do not teach a mixture of ammonium salts in the electrolyte.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of ammonium salts in the electrolyte of Koh modified by Sun, because the ammonium salts are used for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.) (MPEP 2144.06.I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE)
With regard to claims 10 and 11, Koh et al. teach that the electrolyte solution is used in a double layer capacitor (par.0018).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0113202) as applied to claim 10 above, and further in view of Ishikawa et al. (US 2014/0377644) and Zhou et al. (US 2014/0158928)
With regard to claim 12, Sun et al. teach a lithium ion battery comprising an ammonium salt ionic liquid (see paragraph 6 above), but fail to teach a lithium ion capacitor.
However, it is well-known in the art that an electrolyte including an ammonium salt ionic liquid may be used not only in a lithium ion battery but also in a lithium ion capacitor (par.0012 of Ishikawa et al. and par.0054 of Zhou et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the electrolyte comprising an ammonium salt ionic liquid of Sun et al. in a lithium ion capacitor.

Response to Arguments
Applicant's arguments filed on February 18, 2021 have been fully considered but they are not persuasive. 
The examiner would like to note that:
- the objection to the disclosure is withdrawn following the applicant’s amendment to the specification; and
- the rejection of claims 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to claims 14 and 15.
+ to arrive at the claimed invention, and this is improper.
The examiner would like to note that claim 1 only recites a compound having a cationic portion of Formula (1). Claim 1 does not restrict the type of anion paired with the cationic portion of Formula (1), so it allows for any anion to be paired with the cationic portion of Formula (1).
The anion/negatively charged component of Sun et al. is not brought up in the rejection because the claims in the instant application do not even mention the anion paired with the cationic portion of Formula (1).
On page 9 of the Remarks, the applicant further argues that piperidinium and pyrrolidinium mentioned in the rejection are just two examples of the ammonium cation portions of Sun et al. However, the examples of Sun et al. use imidazolium (par.0144-0149), so one of ordinary skill would not have been motivated to consider piperidinium and pyrrolidinium as particularly preferable.
The examiner would like to note that Sun et al. teach an ionic liquid Y+X-, wherein the cationic species Y+ is an ammonium species. The ammonium species include a heterocyclic ring having a positively-charged nitrogen, such as piperidinium and pyrrolidinium (par.0035).

The examiner would also like to show that par.0136 and par.0141 show the preparation of a compound comprising a pyrrolidinium cation.
Therefore, one of ordinary skill would have been motivated to consider ionic liquids comprising the piperidinium and pyrrolidinium cations of Sun et al.
The examiner would like to point out that a reference should be considered for all that it teaches, not only for the preferred embodiments as the applicant suggests.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").(MPEP 2123. I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN).
On pages 9 and 10 of the Remarks the applicant argues that Sun et al. teach -OH as groups for the substitution of hydrogen groups on the rings, but there are no examples of such substitution.
The examiner would like to note that Sun et al. clearly teach a piperidinium-based ionic liquids (5) and a pyrrolidinium-based ionic liquids (6):

    PNG
    media_image1.png
    105
    102
    media_image1.png
    Greyscale
 and
    PNG
    media_image2.png
    95
    113
    media_image2.png
    Greyscale
 (par.0058 and par.0060). 

Additionally, Sun et al. teach that the hydrogen atoms of the piperidinium and of the pyrrolidinium ring may be substituted with a group, such as hydroxyl (OH)(par.0059 and par.0061). The hydroxyl group is part of a finite list of substituents for the hydrogen atom in par.0059 and par.0061 of Sun et al.
Furthermore, there are only 5 possible hydrogen atoms to be substituted on the piperidinium ring and only 4 atoms to be substituted on the pyrrolidinium ring.
Sun et al. provide a finite number of substituents and possible positions of the substituents on the rings.
Therefore, one of ordinary skill in the art would have been motivated to choose from a finite number of finite number of identified, predictable solutions and obtain a compound having a cation unit of Formula (1) (see MPEP 2143.I. E. “Obvious to Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success).
On pages 11 and 12 of the Remarks the applicant argues that the electrolyte comprising a compound having a cation of formula (1) suppresses high alkalization of the electrolytic solution when a voltage is applied (par.011, par.0012, par.0034 of the specification). The Example 7 shows that an electrolyte comprising 2-hydroxy-N-ethyl-N-methylpyrrolidnium tetrafluoroborate (2-OH-EMPy-BF4) shows a slight alkaline pH even after constant current electrolysis. On the other hand, Comparative Example 1 comprising N-ethyl-N-methylpyrrolidinium tetrafluoroborate showed strong alkalinity (par.0119-0125, par.0131-0133, par. 0137-0138). The applicant notes that N-ethyl-N-
The examiner would like to note that the following compounds were synthesized in the instant application:
-2-hydroxy-N-ethyl-N-methylpyrrolidnium tetrafluoroborate (2-OH-EMPy-BF4) (Example 1 in par.0120);
-2-hydroxy-N.N-diethyl-N-methylpyrrolidinium tetrafluoroborate (Example 2, par.0126);
-2-hydroxy-N.N-dimethylpyrrolidnium tetrafluoroborate (Example 3, par.0127);
-2-hydroxy-N-methyl-N-propylpyrroldinium tetrafluoroborate (Example 4, par.0128);
-2-hydroxy-N-butyl-N-methylpyrrolidinium tetrafluoroborate (Example 5, par.0129), and
-2-hydroxy-1,1’-spiro-bispyrrolidinium tetrafluoroborate (Example 6, par.0130).
Example 7 of the instant application shows an electrolyte comprising 2-hydroxy-N-ethyl-N-methylpyrrolidnium tetrafluoroborate (2-OH-EMPy-BF4) from Example 1 and N-ethyl-N-methylpyrrolidinium tetrafluoroborate (EMPy-BF4) (par.0131).
The compounds in Examples 2-6 have not been used in electrolytes, and their performance has not been evaluated.
Comparative Examples 1-4 show electrolytes comprising N-ethyl-N-methylpyrrolidinium tetrafluoroborate, N,N,N-triethyl-N-methylammonium tetrafluoroborate, 1,1’-spiro-bispyrrolidinium tetrafluoroborate, and ethylmethylimidazolium tetrafluoroborate (par.0133-0136).

The examiner agrees that the electrolyte of Example 7 shows improved results.
However, the electrolyte of Example 7 is not representative for the claimed electrolyte. The Example 7 comprises a compound comprising a tetrafluoroborate anionic portion and a cationic portion of Formula (1) wherein R1 is a C1 alkyl, R2 is a C2 alkyl, R3 and R4 form a 5-membered ring.
Claims 1, 14, and 15 allow for any anion to be paired with the cationic portion of Formula (1), and the specification gives a long list of possible anions (par.0064).
Claims 1 and 14 allow for a cationic portion of Formula (1):

    PNG
    media_image4.png
    337
    636
    media_image4.png
    Greyscale
.
Claim 15 allows for a cationic portion of Formula (1):

    PNG
    media_image5.png
    111
    196
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    287
    664
    media_image6.png
    Greyscale

A large number of examples of possible cationic groups of Formula (1) are provided in par.0058 of the specification.
Therefore, the Example 7 is not commensurate with the scope of claims 1, 14, and 15, and it is not sufficient to show unexpected superior results of the claimed electrolyte/method/compound when compared to the electrolytes/methods/compounds of the prior art.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) (MPEP 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention).
On pages 12 and 13 the applicant argues the rejection of claims 1, 6, 7, 10, and 11 under 35 U.S.C. 103 as being unpatentable over Koh et al. (US 2013/0224606) in view of Sun et al. (US 2014/0113202).
On page 13 of the Remarks the applicant argues that Koh et al. describe various ammonium salts, but does not teach that the N,N-dialkylpyrroldinium salts are preferred and does not show examples using them. Therefore, one of ordinary skill would not have been motivated to prefer/select the N,N-dialkylpyrrolidinium salts.
The examiner would like to note that Koh et al. teach an electrolyte salt which is preferably an ammonium salt (par.0018). The preferred ammonium salts include N,N-dialkylpyrrolidinium salts (par.0037), and examples of dialkylpyrrolidinium salts are clearly taught in par.0039.
Koh et al. specifically teach that N,N-dialkylpyrrolidinium salts are excellent in terms of having low viscosity and favorable solubility (par.0040).
The applicant further argues that one of ordinary skill would not have been motivated by Sun et al. to substitute any hydrogen atom on the rings with -OH groups at a specific ortho position to arrive at the cationic unit of formula (1) in claim 1.
The examiner would like to point out that the cationic portions of the N,N-dialkylpyrrolidinium salts of Koh et al. are similar to the cationic portion of the pyrrolidinium-based ionic liquids of Sun et al. 

Therefore, one of ordinary skill in the art would have been motivated to use a hydroxyl group (-OH) as substituent for a hydrogen of the N,N-dialkylpyrrolidinium ring of Koh et al. and obtain the cationic portion of Formula (1) in claim 1 of the instant application.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/Primary Examiner, Art Unit 1796